Citation Nr: 1330688	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-32 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral leg disability, to include varicosities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing sitting at the RO in December 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is associated with the record on appeal.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is required in this case.  The Board remanded the claim in May 2013 for another medical opinion finding that a March 2012 VA medical opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  To that effect, the March 2012 VA examiner opined that the Veteran's current venous insufficiency and varicose veins were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, and provided the following rationale:

There is no documentation in the C-File that [the Veteran] was seen officially by the military physicians either in a clinic or hospital for falling in a foxhole and having pain and swelling. ... -No objective evidence of varicose vein or leg condition in service.

The Board found that the March 2012 VA examiner neglected to consider the Veteran's statements concerning symptoms experienced in service and continued after service, and the opinion was based solely on the lack of notation of the claimed bilateral leg condition in service treatment records.  This continues to be the case.

Pursuant the Board's May 2013 remand, the Veteran was provided another VA examination in June 2013.  In July 2013, the examiner offered a negative medical opinion and noted that although the Veteran claims that his bilateral leg pain and varicosities started after a fall in foxhole in Vietnam, his available service treatment records did not mention any fall or leg pain or varicosities and that the first documented varicosities was in June 1999 [29 years after discharge].  The examiner added that a fall in a foxhole is very unlikely to cause varicosities in the legs.

However, the examiner provided no further explanation as to why a fall in a foxhole is very unlikely to cause varicosities in the legs.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Further, the examiner disregarded the Veteran's competent reports of observable symptoms of pain and swelling in the legs since service.  In this case, the Veteran claims an in-service injury.  In his September 2009 substantive appeal, the Veteran stated that while serving on various compounds in Vietnam, he was called upon to check the perimeter wire at night or under reduced light, and on several of these assignments, he fell into foxholes that he could not see in the dim light.  When he reported his injury to the medics he was given pain killers and was told to report back to work.  He claims that this injury compounded by the constant wearing of combat jungle boots is what created his current leg and foot condition.  During the December 2011 hearing before the Board, the Veteran testified that he started to feel some leg problems, including pain and swelling of the legs and veins, during his service in Vietnam and that he was told by a field doctor to elevate his legs.  He further testified that the symptoms continued after separation from service.  In this regard, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Additionally, although the July 2013 VA examiner stated that the first documented varicosities was in June 1999 [29 years after discharge], a July 1980 VA medical certificate reflects the Veteran's complaint of swelling in the left leg.  Nevertheless, the examiner did not address the relevance or significance of the symptoms reported by the Veteran, or shown by the medical evidence as early as in 1980, and simply relied on the absence of notation of the claimed condition in the service treatment records.  Given the deficiencies in the July 2013 VA medical opinion the Board finds that there has been no substantial compliance with its remand directives and the case must be remanded again for another medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated treatment records for the Veteran from the Miami, Florida VA Medical Center, and all associated outpatient clinics, dated from May 2013 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Forward the Veteran's claims file to the VA examiner who conducted the VA examination in June 2013, with a July 2013 addendum, to obtain a supplemental opinion as to the etiology of his bilateral leg disability, including varicosities of the legs.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements, to include his testimony at his December 2011 Board hearing.  The examiner should then offer an opinion as to whether the Veteran's bilateral leg disability, specifically including varicosities of the legs, is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, including the claimed symptoms of pain and swelling of the legs and veins ever since falling into foxholes in service as well as wearing combat jungle boots.  If falling into foxholes or wearing combat jungle boots are unlikely to have caused bilateral leg varicosities, an explanation must be provided as to why that is so.  All necessary diagnostic testing should be conducted and commented upon by the examiner.

All opinions must be supported by a compete rationale.

3.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

